19-11845-shl   Doc 5-6   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit D   Pg
                                      1 of 11



                                   EXHIBIT D
19-11845-shl              Doc 5-6             Filed 06/03/19 Entered 06/03/19 14:18:56                                             Exhibit D            Pg
                                                           2 of 11
      BDO

                                                                                                                           5 September 2018


                                                                                                                          Please ask    for
                                                                                                                          Christopher Sandatt
                                                                                                                          0207 893 3792




  TO ALL KNOWN AND CONTINGENT CREDITORS



  Dear Sirs

  BSG Resources           Limited (the "Company") - ln Administration

  ln accordance with the Order of the Royal Court of Guernsey ("the Administration Order") handed
  down on 6 March 2018,1am reporting the progress made in the Administration for the period from
  appointment to 5 September 2018, that being the first six months of the Administration.

  1           Statutory lnformation

              The Joint Administrators are Wittiam Callewaert and Matcolm Cohen of BDO Limited and
              BDO LLP, respectivety, (the "Joint Administrators") who were appointed in respect of the
              Company on 6 March 2018.

              The Joint Administrators were appointed by The Royal Court of Guernsey ("the Court") on
              an apptication made by the Company.

             The Company's registered office address is West Wing, Frances House, Sir Wittiam Ptace,
             5t Peter Port, Guernsey, GY1 1GX and the company's registered number is 46565.

 2            Background to the Administration

             This is the first report to creditors and it is therefore appropriate that the background to
             the appointment of the Joint Administrators is given. There are a number of confidentiat
             matters in this Administration and as a resutt the Administration apptication was heard by
             the Court in camera. This report wilt not provide detaits of any confidentiat matters,
             principatty in relation to ongoing litigation and arbitration matters.

             Under the provisions of rhe companies (Guernsey) Law, 2008, a company can make an
             application for the appointment of administrators where a company is insolvent or it can
             be shown that a company is tikety to become insotvent, and where the court can be
             satisfied that one or more of the statutory purposes of an administration order may be
             achieved.




 BDO LLP,  a UK timited liability partnership registered in Engtand and Wates under number OC305127, is a member of BDO lntemationat Limited, a UK company
 timited by g,!1ran!9et and forms part of the international BDO network of independent member fims. A tist of members' names is open to inspection ai our
 registeredoffice,55BakerStreet,LondonWlUTEU. BDOLLPisauthorisedandregulatedbytheFinancialConductAuthoritytoconductinvestmentbusjness.


 LtTt-22440257-2
                                                                                                                                                             ffi
19-11845-shl        Doc 5-6    Filed 06/03/19 Entered 06/03/19 14:18:56                Exhibit D    Pg
                                            3 of 11
      BDO

            During February 2018, the directors of the Company formed the view that the Company
            was already insolvent or was tikety to become so. Accordingly, the Company made an
            apptication to the Court for the appointment of the Joint Administrators and provided the
            Court with sufficient supporting evidence that the appointment of the Joint Administrators
            was the most appropriate course of action in tight of the Company's financial position.

            The statutory purpose of the Administration Order is the survivaI of the Company as a going
            concern.

            It was the directors' view that the Company hetd two contingent assets, being a ctaim in
            an lnternationaI Centre for Settlement of lnvestment Disputes ("lCSlD") arbitration against
            the Repubtic of Guinea and a ctaim against George Soros and other related parties in the
            United States, which the Company woutd have found more difficutt, or even impossibte,
            to continue pursuing if it had become insotvent without the protection of the moratorium
            which comes into force upon the making of an Administration Order.

            The decision to ptace the Company into Administration was taken with a view to realising
            the two contingent assets for the benefit of its creditors and returning the Company to a
            position of sotvency.

  3         Approach to the Administration

            The Joint Administrators' role is to futfit the purpose of the Administration Order, namety
            to restore the Company as a going concern (and thus to ensure that atl creditors are paid
            in futt). ln order to achieve this, the Joint Administrators have been working ctosety with
           the Company's directors and advisors      with the aim of futfitting the purpose of     the
           Administration Order.

           The affairs of the Company, particularly the titigation matters, are varied, comptex and
           largely interrelated. The Joint Administrators and their team have spent a considerabte
           amount of time in the first six months, in consultation with the Company's management,
           advisors and the lawyers instructed on each matter, in acquiring the requisite knowtedge
           to deal with att these matters and to progress them in a manner consistent with their
           duties to the Court.

           Since their appointment, the Joint Administrators have retained the Company's premises
           in Guernsey and its existing emptoyees, with a view to maintaining the historic knowledge
           and cooperation of these key individuats to ensure the best prospects of a successful
           outcome for the Administration.




                                                    2
  LtTt-22440257-2
19-11845-shl      Doc 5-6      Filed 06/03/19 Entered 06/03/19 14:18:56              Exhibit D     Pg
                                            4 of 11

      BDO

  4       Litigation Matters

          An overview of each of the major litigation matters is set out betow

  4.1     Claim against the Republic of Guinea

          The Company is a ctaimant in an arbitration proceeding against the Republic of Guinea
          ("Guinea"), conducted through the lCSlD. ln summary, the ctaim retates to iron ore
          exptoration and mining rights in the Simandou region, previously awarded to the Company
          by Guinea, which, it is atteged, were ittegatty expropriated by Guinea in 2014. The
          Company's claim seeks the restoration of those rights, together with damages.

          At the time of the Joint Administrators' appointment, the arbitration proceedings were
          already at an advanced stage. Since then, the Joint Administrators have confirmed the
          appointment of the lawyers acting for the Company (Mishcon de Reya) and have been
          instructing them on the ongoing issues. These have principalty invotved a hearing before
          the arbitration panel in Paris to determine the authenticity and admissibitity of certain
          documentary evidence adduced by Guinea, the submission of post hearing briefs and
          responses and the preparation of costs submissions (to be fited mid September 2018).

          Untess the arbitral tribunal were to order otherwise, the Joint Administrators understand
          that the proceeding is now futty briefed and that the decision of the tribunat is awaited.
          A decision may be rendered in the latter part of 2019 or sometime thereafter.

  4.2     Claim against George Soros

          The Company fited a complaint, against George Soros and retated parties in the United
          States District Court for the Southern District of New York in 2017. The complaint asserts
          various claims against George Soros and his Open Society Foundations and related entities
          arising out or retated to their atteged actions to intentionatty deprive the Company of its
          iron ore mining interests in the Simandou region of Guinea. The complaint seeks US$10
          bittion in damages.

          ln November 2017, the presiding judge granted the defendants' request for a stay of the
          [itigation pending resotution of the ICSID arbitration noted above, without otherwise ruting
          on the merits of a motion to dismiss the complaint which had been submitted by the
          defendants. As a result, the action has been stayed since that time. A status conference
          is scheduted to be held before the judge in October 2018, at which point the future
          direction and timetabte for the litigation may become more clear.

  4.3     Claim by Vale S.A.

          The Company is the respondent to an arbitration proceeding, conducted through the
          London Court of lnternational Arbitration ("LC|A"), brought against it by Vate SA ("Vate").
          The proceeding, hetd on a private basis, retates to a joint venture previousty established
          between Vate and the Company retating to the Simandou iron ore mining project in Guinea.




                                                   3
  urr22440257-2
19-11845-shl        Doc 5-6    Filed 06/03/19 Entered 06/03/19 14:18:56               Exhibit D     Pg
                                            5 of 11
      BDO

            Vate seeks to recover its investment in the shares of the joint venture company, which it
            purchased from the Company for US5500m, as wetl as the USS750m which it had invested
            in necessary infrastructure in connection with the project. lts claims are based on atleged
            fraudulent misrepresentations on the part of the Company which ted to it making its
            investment.

           The Company denied these attegations and prior to the Joint Administrators' appointment
           the Company had atleged procedural irregularities by the LCIA tribunal in its conduct of
           the case, which led to the replacement of the chairman of the tribunal for perceived bias.

           The Joint Administrators have been advised by the lawyers representing the Company in
           this matter (Mishcon de Reya) that the arbitration process is now comptete and that the
           arbitration award coutd be issued by the tribunal at any time. At the date of this report it
           has not yet been issued.

  4.4      Cunico Litigation

           The Company is a respondent       to a Dutch proceeding brought by inter alia a Dutch
           registered company, Cunico Resources NV ("Cunico"). The claim is part of a wider dispute
           (and titigations in the Nethertands, Dubai and the Bahamas) between (amongst others) the
           sharehotders (and their parent companies/beneficiaries) of Cunico and invotves numerous
           parties, inctuding but not limited to entities and persons directty or indirectly retated to
           the Company. Shortty after our appointment the Company was served with a summons to
           appear before the Amsterdam District Court (Private Law Division) in order to progress the
           proceeding. This necessitated the Joint Administrators' retention of Dutch lawyers to
           advise on the Company's position with regard both to the summons and to the existing
           Dutch [itigations generalty.

           Prior to the Joint Administrators' appointment the Company's management were at an
           advanced stage of setttement discussions with the other parties to the abovementioned
           titigations. Following our appointment (but unretated to it), these discussions have been
           continuing periodicatly. The Joint Administrators are hopeful that these discussions may
           lead to the setttement of this dispute on mutuatly acceptable terms.

  5        Assets

           ln addition to the potential titigation recoveries mentioned above, the other main assets
           of the Company are as fotlows:

  5.1      Octea Limited

           The Company hotds a direct subsidiary company, Octea Limited ("Octea"), that acts as the
           holding company for a group of companies engaged in diamond mining, extraction and
           refinement based in Sierra Leone, as well as the marketing and sale of diamonds.




                                                    4
  LtTt-22440257-2
19-11845-shl        Doc 5-6     Filed 06/03/19 Entered 06/03/19 14:18:56                Exhibit D       Pg
                                             6 of 11

   IBDO

   5.2      West African Power Limited

            The Company holds a direct subsidiary company, West African Power Limited, that
            ultimatety hotds, through a group of subsidiary undertakings, a minority investment in a
            power station located in Geregu, Nigeria.

   5.3      BankAccount

           The Company hotds a bank account with Banque J Safra Sarasin in Switzertand. At the
           date of appointment there was US517,947 in this account. The Joint Administrators have
           taken control of this account and no payments can be made without their authorisation.

   5.4      Debtors

           The Joint Administrators are aware of a number of debtors and are undertaking a review
           of att of the relevant agreements and contracts; based on the initial review it does not
           appear that any of these debts are currently due.

   5.5      lnvestigation of Assets

           The Joint Administrators have a duty to identify any potentiaI assets of the Company other
           than those identified above. lf you are aware of any asset or potential asset that is not
           inctuded above, please provide retevant information to the Joint Administrators.

  6        Creditors

  6.1      Secured Creditors

  6.1.1 Standard       Chartered Bank ("SCB")

           SCB is   the historic lender to the Company and certain of its subsidiary undertakings.

           The outstanding debt due to SCB prior to the appointment of the Joint Administrators was
           USS16m, attegedty rising to c. U5575m as a result of the Company entering Administration.
           The ctaimed escatation of the debt as a resutt of the Administration is currentty a matter
           of dispute between the Joint Administrators and SCB. The Joint Administrators anticipate
           taking steps to resotve this issue in the coming months.

           SCB  purports to have security over atl proceeds ftowing into the Company to the extent of
           its ctaim into the Company. The Joint Administrators continue to take advice on this
           position.

  6.1.2 Star West lnvestments Limited ("Star West")
           Star West holds a charge over the shares of Octea as security for its loan of 5151m to that
           company     in respect of the Company's guarantees of Octea's obtigations to Star         West.




                                                      5
  LtTt-22440257-2
19-11845-shl        Doc 5-6    Filed 06/03/19 Entered 06/03/19 14:18:56              Exhibit D     Pg
                                            7 of 11
      BDO

          These guarantees have not been called upon and at present there is no debt due to Star
          West by the Company.

  6.2     Unsecured Creditors

          The estimated unsecured creditors of the Company amount to US57,491,893. These
          comprise inter-company or associated company creditors, general trade and expense
          creditors, the Guernsey Social Security Office and the Guernsey lncome Tax Office.

  6.3     Contingent Creditors

          ln addition to the creditors set out above there are two contingent creditors; Star West (in
          respect of the guarantee noted above) and Vate S.A. (in respect of its arbitration ctaim
          against the Company, noted above). The certainty, quantum and timing of these tiabitities
          is currently unknown.

  7       Receipts and PaymentsAccount

          Enclosed, for your information, is a summary of the receipts and payments account for the
          Administration to date (showing a ni[ batance in hand), reporting as fottows:

  7.1     Realisations

          There have been no realisations in this Administration to date.

  7.2     Funding

          The Company has no liquid assets with which to fund the costs of the Administration.

          Accordingly, it is expected that a formal funding agreement witl shortty be entered into
          with Nysco Management Corp. (the Company's immediate parent company) through which
          they provide funding via a loan for certain aspects of the Administration. A summary
          account of the sums loaned to the Company are at Appendix 1.

  7.3     Trading

          The Company acts as an adviser and administration function for a number of its subsidiaries
          and has continued to do so to a limited extent.

          Operational costs have been incurred principatty     in respect of sataries and [ega[   and
          professionaI fees.

          A management fee is anticipated to be paid to the Company in the next 12 months from
          its direct subsidiary, Octea. The payment of this management fee is presently subject to
          some uncertainty in terms of the quantum and timing of its receipt by the Company.




                                                   6
  urt22440257-2
19-11845-shl        Doc 5-6    Filed 06/03/19 Entered 06/03/19 14:18:56               Exhibit D   Pg
                                            8 of 11
      BDO

  8         Pre Appointment Costs

           The Administration apptication to the Court sought approval of pre-appointment fees of
           the Joint Administrators of E64,500. These fees were approved by the Court in futl and
           have been drawn under the funding agreement noted above.

  9        Joint Administrators' Remuneration

           The Joint Administrators requested that the Court approve their fees on a time costs basis
           and provided an estimated budget for the first year of the Administration. As part of the
           Administration Order, the Court approved the basis and estimated fees of the Joint
           Administrators for the first twelve months totatting L577,741.

           The Joint Administrators have made a further apptication to the Court to obtain an
           increased fee approva[ for the first 12 months of the Administration for a tota[ amount of
           L901,239. The increase in estimated fees is a resutt of unanticipated costs incurred in
           retation to the titigation matters referred to above.

           The tabte at appendix 2 summarises the Joint Administrators' time costs incurred from
           appointment to the date of this report.

  10       Disbursements

           Direct disbursements are recovered in respect of precise sums paid to third parties
           during the Administration. A sum of L3,175 (summarised in the toan account as 'General
           Disbursements') has been drawn in respect of direct disbursements between the date of
           the Joint Administrators' appointment and the date of this report. These are detaited in
           the table betow.

                      Disbursement                                       Amount   I
                      Travel (Air)                                        2,122.94
                      Travel (Rait)                                          56.20
                      Travel (Taxi/Tube)                                    534.53
                      HoteI                                                 443.73
                      Meats & Subsistence                                    18.00
                                                                          3,17534

           lndirect disbursements for costs such as printing, photocopying and telephone calls that
           cannot be specificatty attocated to the Administration have not been drawn by the Joint
           Administrators.




                                                   7
  LtTt-22440257-2
19-11845-shl       Doc 5-6      Filed 06/03/19 Entered 06/03/19 14:18:56              Exhibit D     Pg
                                             9 of 11
     BDO

  11        Future of the Administration

            As stated,   the purpose of the Administration is the surviva[ of the Company as a going
            concern.

            The two contingent assets in this Administration are the ICSID arbitration against the
            Republic of Guinea and the U5 titigation against George Soros. The status of these two
            matters has been set out, to the fullest extent possibte, above. The outcome of these
            matters wit[ determine the future strategy of the Administration and whether or not it witl
            be possible for the Joint Administrators to achieve the purpose of the Administration.



  lf you require any further information, please contact me or my cotleague Christopher Sandatl on
  0207 893 3792 or email him on christopher.sandal[@bdo.co.uk and BSGR@bdo.co.uk.

  Yours   faithfulty
  For and on behatf of
  BSG Resources    Limited



    il_
  Wittiam Caltewaert
  Joint Administrator




                                                    8
  urt-22440257-2
19-11845-shl               Doc 5-6              Filed 06/03/19 Entered 06/03/19 14:18:56                                              Exhibit D              Pg
                                                             10 of 11




  Appendix          1




        B$G Resourees Limited {ln Adrninistration}
        Receipts and Payments Account
       As at 2S Auguat 20{8




        RECEIPTS
             None                                                                                                                                    nil
                                                                                                                                                     nil

        PAYiiiEHTS
             Nore                                                                                                                                    nil


       Balance held by Joint Administrators                                                                                                          nrl

                                                                                                                               -;ii--
       Loan Account
       iqs at 28        Allgu*t 2018



       Operatlng Coetr
        Stafi cmts induding tffi & social security conbibntiron*                                                        {I                  { s3,3,S6}
        Legd and trrsfiergbnel t'ees                                                                                    2                   { 22,25s1
             General     ffioe   cosfu                                                                                                           {   3ffi}

                                                                                                                                          f r15,{r30}
       Legol Feer & Associated Costs
             Legd Fee*                                                                                                  3                 { e27,r21}
             lT Ssviaes                                                                                                 4                   { 64,S43}

                                                                                                                                          { 9s3.5&r}
       Joint Administratorb Fees
             Joint Mmirdstrators' pre-appoinFnent feee                                                                  5                   {   fl,s{n}
             Joint Admiristraior$' pmt-appointment fee*                                                                 5                 { ?96.?80}
             Joint AdmliabEfors' generai disfuursements                                                                 b                       ( 3,17s1


                                                                                                                                          { 3ef,,155}

       Tstal     koa,ned    to BSG Resouree Ltd {ln Admini*tration}                                                                   t {,4lI,0381

       llOTES
       l. the Cospmy re{airs t'rs meft$€rs sf slaff *ro prn*te a*ninisu-*in ad *rallcod fudctims.
       l. Leqd and prfesskrrdfues incu,r€d in ecpe<f of 4erdirul matbs"
       3. Lqgd fE€! and cs'sb inrrrred h nl*ion h rrlttel.:r arbing in the AdnfuisFa*n Thb indsdes ann0nt sf                 tt(Xt   in   €lf€d d
       ICSIO    rbikil*ncounfeer                                                                               'l
       ,1.   lT Sesices   hdude   fhe    govisixr   of doud+ased      sl*:4e ild zEc.ss ior daE and digibl deunglB r€latins b the    ricr       legd
       pmceedirqs.
       5.    TheJoir*AfninEfurs'pfFand @.appohnEntfee,s *re+prornd btfie RoFl f.{l'tofcrpmsey,
       E t i$usenenE insrred            le   detded   in   fr   body of   ile ngod"




  LtTr-22440257-2
19-11845-shl     Doc 5-6   Filed 06/03/19 Entered 06/03/19 14:18:56        Exhibit D   Pg
                                        11 of 11

                                       l)C!.'rlf.rtfree
                                       F€avl€Ft4'tftl
                                       lf1O\OFFeGl
                                       F(\d:Ftj.lO.vl
                                           lnNNC4




                                       +s;€8EF
                                       \oeorraNtt!l\
                                       fvltf-hCO16(\t
                                       tYl I\ €              F   O\ ll'l
                                             .\F



                                       sSns
                                       C) a! g
                                               fi8
                                                 rY:
                                               fi\O



                                       aYt tY1 t\l a6
                                       t|o ftl F4      .Yf
                                                                 ettr
                                                                 rfg
                                           SNF
                                                                     rfi


                                  q€qq                       gt r'r o
                                  e$1 FQ
                                  Fvr!€
                                                             "sd
                                  OOCoe
                                  avt ct l\      r\t         arfl\
                                  OFNqt
                                  $-.ddri
                                     FU.]N
                                                             *sff
                                                             €\6\a




                                  F88fiRSSS
                                  o\(vtplr\O\Or*)€
                                  Er''l.r'rf\f|l.le
                                            NF




                                      l\-€Nclr\tOi
                                      €el\t\(fNct
                                      €L e- c}^ co- (\{ q- f.l
                                      F{ CO + rYl \O t               r!
                                      FO\1(1-l\t6



                                      ooon
                                      lnF6CO
                                                                 ulr o
                                                                 rO a!
                IA                    "psF:\r                    8$
          F$
          Eg
          *l!F
                                      rOFJmP
                                      fr,l - rd h                E8
          raF                         tl' d)  t6 ff:             l\€
          eo                          illhn.t                    ri!f
                                                                 o{ il
          tro
          ff,
          {b
          F.A
          +'E
          1'E

          #Ifi
          J.:        u            H
                                  qrq{!
                                                              OE
                                                              H.E

          30ct
          sf                      E         tn               .6lr

  N
  x
          g F,;                                                                             d
                                                                                            t-
  !,
   tr
          &EX                     ggg$,ggg
                                                                                            a.I
                                                                                            6
                                                                                            $
  o       19E{                                                                              a{
                                                                                            cl
  CL
  CL      B,X{                                                                              F
                                                                                            -.1
